DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 11/28/2022.

Notice of Pre-AIA  or AIA  Status	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 11,163,134) 

Regarding claim 1, Yeh teaches an imaging lens (abstract, an imaging lens, fig.11) comprising in order from an object side to an image side (abstract, in order from an object side to an image side),
a first lens (fig.11, lens 410) with negative refractive power in a paraxial region (fig.11, col 23, lines 16-17, with negative refractive power in a paraxial region),
a second lens (fig.11, lens 420) with positive or negative refractive power having an object-side surface being concave in a paraxial region (fig.11, col 23, lines 25-27, the second lens element 420 with positive refractive power has an object-side surface 421 being concave in a paraxial region),
a third lens (fig.11, lens 430) with positive refractive power having a biconvex shape with convex surfaces on the object side and the image side in a paraxial region (fig.11, col 24, lines 4-6, the third lens element 430 with positive refractive power has an object-side surface 431 being convex in a paraxial region thereof and an image-side surface 432 being convex in a paraxial region), and
a fourth lens (fig.11, lens 440) with positive refractive power having an image-side surface being convex in a paraxial region (fig.11, col 24, lines 12-14, the fourth lens element 440 with positive refractive power has an object-side surface 441 being convex in a paraxial region),

wherein the following conditional are satisfied:
1.60 <|r4|/T2  (|-2.867|/(0.298+0.013) = 9.21, col 24, table 7 of data), 
2.10< r5/f < 5.50  (1.568/0.38 = 4.12, col 24, table 7 of data), and
−1.40 < f1/f4 < −0.01  (-0.99/0.81 = -1.22, col 24, table 7 of data)
where
r4: a paraxial curvature radius of an image-side surface of the second lens (descried above),
T2: a distance along the optical axis from an image-side surface of the second lens to an object-side surface of the third lens (descried above),
r5: a paraxial curvature radius of an object-side surface of the third lens ((descried above),
f: a focal length of the overall optical system of the imaging lens (descried above),
f1: a focal length of the first lens (descried above), and
f4: a focal length of the fourth lens (descried above)
(see col 24, table 7 of data).

but is silent to wherein the following conditional is satisfied:
0.85 <r2/f < 2.50 (0.54), 
where
r2: a paraxial curvature radius of an image-side surface of the first lens

 However, in another embodiment (fig.1, an imaging lens) of Yeh (abstract, an imaging lens, fig.1, as described above); and further teaches wherein
0.85 < r2/f < 2.50 (1.005; r2/f = 0.362/0.36; col 15, table 1 of data, r2 = surface 4 of curvature radius = 0.632, f=0.36),
r2: a paraxial curvature radius of an image-side surface of the first lens (fig.1, lens 110; col 15, table 1 of data,r2 = surface 4 = 0.632),
f: a focal length of the overall optical system of the imaging lens (col 15, table 1 of data, f=0.36)

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the imaging lens of fig.11 of Yeh with the specific curvature radius as taught by Yeh in embodiment of fig. 1 to provide high image quality, low sensitivity, a proper aperture size, miniaturization and a desirable field of view (Yeh, col.1, lines 32-34). 


Regarding claim 2, Yeh discloses the invention as described in Claim 1 and further teaches wherein the following conditional  is satisfied:
2.85 < D3/T3 < 12.00  (0.309/(0.073-0.013) = 5.15, col 24, table 7 of data)
where
D3: a thickness along the optical axis of the third lens, and
T3: a distance along the optical axis from an image-side surface of the third lens to an object-side surface of the fourth lens.
(See col 24, table 7 of data)

Regarding claim 3, Yeh discloses the invention as described in Claim 1 and further teaches wherein the following conditional expression (5) is satisfied:

−3.50<r3/|r4|<−0.10  (-4.243/|-2.867|= -1.4799, col 24, table 7 of data)
where
r3: a paraxial curvature radius of an object-side surface of the second lens, and
r4: a paraxial curvature radius of an image-side surface of the second lens.
(See col 24, table 7 of data)

Regarding claim 4, Yeh discloses the invention as described in Claim 1 and further teaches wherein the following conditional expression (6) is satisfied:

0.70<|r7|/f<5.50  ( |0.701|/0.38=1.845 , col 24, table 7 of data)
where
r7: a paraxial curvature radius of an object-side surface of the fourth lens, and
f: a focal length of the overall optical system of the imaging lens.
(See col 24, table 7 of data)

Regarding claim 6, Yeh discloses the invention as described in Claim 1 and further teaches wherein the following conditional is satisfied:

−1.00<r2/r8<−0.10  (0.206/-0.888 = -0.23, col 24, table 7 of data)
where
r2: a paraxial curvature radius of an image-side surface of the first lens, and
r8: a paraxial curvature radius of an image-side surface of the fourth lens.
(See col 24, table 7 of data)

	

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 11,163,134) in view of Matsusaka et al. (US 8,531,578).

Regarding claim 5, Yeh discloses the invention as described in Claim 1 but is silent to wherein the following conditional is satisfied:
0.30<|r7|/(T3+bf)<2.20, 
where
r7: a paraxial curvature radius of an object-side surface of the fourth lens,
T3: a distance along the optical axis from an image-side surface of the third lens to an object-side surface of the fourth lens, and
bf: a back focus.  

However, in an analogous imaging lens, Matsusaka teaches an imaging lens (abstract, in order from the object side to the image side, a first lens having a negative optical power, a second lens  having a negative optical power, a third lens  having a positive optical power, and a fourth lens having a positive optical power, fig.12), 
wherein a paraxial curvature radius of an object-side surface of the fourth lens (fig.12, r8 ) is r7,
a distance along the optical axis (fig.12, AX) from an image-side surface of the third lens (fig.12, r6) to an object-side surface of the fourth lens (fig.12, r8) is T3, and
 a back focus ( col 34,  Numerical value example 7 of data, BF= 1.315) is bf, and 
the following conditional are satisfied:
0.30<|r7|/(T3+bf)<2.20  (|3.2|/(0.361+0.185+1.315) = 1.719, col 33, Numerical value example 7 of data)
It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the imaging lens of Yeh with the specific back focus as  taught by Matsusaka to provide a wide angle optical system having better optical performance, low in cost, and compact in size, an imaging lens device having the wide angle optical system, a monitor camera, and a digital apparatus (abstract). 

Response to Amendment
Applicant's arguments/amendments filed on 11/28/2022 , have been fully considered and Claim 112(b) rejection has been overcome by the applicant's amendments. 
Applicant’s arguments, see Remarks Page. 5-6 with respect to the 35 U.S.C. §§ 102 & 103 rejection have been fully considered and are not persuasive. 

In the remarks, applicant argues that:
The Office Action, Yeh does not disclose or even suggest the imaging lens of claim 1. The rejection relies on Fig. 11 of the reference, which is identified as the reference's fourth embodiment. As seen in Table 7 of Yeh, the fourth embodiment has a f value of 0.38 and a r2 value of 0.206. As a result, the r2/f value for the fourth embodiment is 0.54, which is outside the range required by claim 1.
In response to applicant's argument(s) of 1
see claim 1, Yeh in another embodiment (fig.1, an imaging lens) of Yeh (abstract, an imaging lens, fig.1, as described above); and further teaches wherein
0.85<r2/f<2.50 (1.005; r2/f = 0.362/0.36; col 15, table 1 of data, r2 = surface 4 of curvature radius = 0.632, f=0.36), 
where
r2: a paraxial curvature radius of an image-side surface of the first lens(fig.1, lens 110; col 15, table 1 of data, r2 = surface 4 of curvature radius = 0.632),
f: a focal length of the overall optical system of the imaging lens (col 15, table 1 of data, f=0.36)
It would have been obvious for one of ordinary skill in the art before the effective filing date to provide the imaging lens of fig.11 of Yeh with the specific curvature radius as taught by Yeh in embodiment of fig. 1 to provide high image quality, low sensitivity, a proper aperture size, miniaturization and a desirable field of view (Yeh, col.1, lines 32-34). 


Examiner's Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached Mon. -Thurs 8:00 am - 5:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273- 8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.



/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872

/COLLIN X BEATTY/Primary Examiner, Art Unit 2872